Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of species I, drawn to claims 9-19, in the reply filed on 29 April 2021 is acknowledged.
Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 9, 10 and 15-19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Choi et al. (U. S. Patent No. 7802440).
Regarding claim 9, Choi et al. discloses a system (FIG.’s 1-4, Abstract) comprising: 
a high-side compressor 110 (col. 2, ln. 64, “first compressor” interpreted as recited high-side compressor under broadest reasonable interpretation because additional refrigeration components, i.e., evaporator or condenser lines, are not being recited in the claims to impart any meaning or difference between the terms high-side and low-side) including a first shell assembly 113 (col. 3, ln. 7) and a first compression mechanism (within element 111, compression mechanism driven by motor 115, col. 3, lls.38-42, although not expressly described, inherently present), the first compression mechanism disposed within a first discharge chamber 113 defined by the first shell assembly 113 and discharging compressed working fluid into the first discharge chamber, the first shell assembly 113 including a discharge fitting through which the compressed working fluid in the first discharge chamber exits the first shell assembly (refer to an Annotated copy of Choi FIG. 2 attached below, as shown and indicated); 
a low-side compressor 120 (col. 3, ln. 21, “second compressor” interpreted as recited low-side compressor under broadest reasonable interpretation because additional refrigeration components are not being recited in the claims to impart any meaning or difference between the terms high-side and low-side) including a second shell assembly 123, 121 (both elements are capable of being construed as recited second shell assembly) and a second compression mechanism (within 121, compression mechanism driven by motor 125, although not expressly described, inherently present), the second compression mechanism disposed within a suction chamber (Annotated Choi FIG. 2, as shown and indicated) defined by the second shell 
an inter-stage line 130 (col. 3, lls. 53-56) coupled to the discharge fitting and the suction fitting, the inter-stage line 130 providing compressed working fluid from the first discharge chamber of the high-side compressor 110 to the suction chamber of the low-side compressor 120 (col. 4, lls. 16-18).

    PNG
    media_image1.png
    586
    655
    media_image1.png
    Greyscale

Annotated Choi FIG. 2 

Re. claim 10, Choi discloses the second compression mechanism discharges working fluid into a second discharge chamber (volume surrounding element 121b broadly interpreted as recited second discharge chamber) defined by the second shell assembly 123, 121 (since the second shell assembly broadly can be construed to surround and at least in part be defined to include element 121b, considered to be part of the second shell assembly by virtue of its connection/installation within case 123, i. e., recited second shell assembly).
Re. claim 15, Choi discloses a pressure of working fluid in the first discharge chamber of the high-side compressor 110 is equal to a pressure of working fluid in the suction chamber of the low-side compressor 120 (col. 3, lls. 64-67).
Re. claim 16, Choi discloses the first shell assembly 113 includes: (i) a first lubricant fitting in communication with the first discharge chamber, and (ii) a first lubricant sump disposed within the first discharge chamber (Annotated Choi FIG. 2, as shown and indicated).
Re. claim 17, Choi discloses the second shell assembly 123 includes: (i) a second lubricant fitting in communication with the suction chamber, and (ii) a second lubricant sump disposed within the suction chamber (Annotated Choi FIG. 2, as shown and indicated).
Re. claim 18, Choi discloses the system further comprises a lubricant conduit 140 (col. 3, ln. 55) having a first end coupled to the first lubricant fitting and a second end coupled to the second lubricant fitting (as clearly shown).
Re. claim 19, Choi discloses a pressure of working fluid in the first discharge chamber of the high-side compressor 110 is equal to a pressure of working fluid in the .


Allowable Subject Matter
Claims 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 11, the prior art of record either alone or in combination does not teach or fairly suggest the system of claim 9 comprising a bypass suction line having a first end coupled to a main suction line and a second end coupled to the inter-stage line.   It is the Examiner’s opinion that modifying Choi with a bypass suction connected in the claimed manner would not be forseeable in light of the available teachings in the art.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ogata (U. S. Patent No. 8408024) discloses a state of the art refrigeration system with first and second compressors including provision for oil level equalization.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J HANSEN whose telephone number is (571)272-6780.  The examiner can normally be reached on Monday - Friday 7:00 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KENNETH J HANSEN/Primary Examiner, Art Unit 3746